ACCEPTED
                                                                                                06-14-00079-CV
                                                                                      SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                           3/11/2015 8:34:25 AM
                                                                                                DEBBIE AUTREY
                                                                                                         CLERK
                                        Cause No.: 06-14-00079-CV

                                 IN THE COURT OF APPEALS
                          SIXTH DISTRICT OF TEXAS AT TEXARAKANA               FILED IN
                                                                       6th COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                   MONDEE STRACENER, Appellant
                                                                       3/11/2015 4:28:00 PM
                                                                           DEBBIE AUTREY
                                                          v.                   Clerk

                      DOUG STRACENER, BERNICE L. STRACENER AND
                           JOEY KEITH STRACENER, Appellees

    APPELLEES' MOTION FOR ADDITIONAL TIME TO FILE APPELLEES' BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

        Come now, Doug Stracener, Bernice L. Stracener, and Joey Keith Stracener,

hereinafter referred to as Appellees, and file this Motion for Additional Time to File

Appellees' Brief.

                                                           I.

        The deadline for filing Appellees' Brief is March 13, 2015.

                                                           II.

        Appellees have been unable to file Appellees' Brief for the filing reasons , for which

constitute good cause for the extension of time:

         1.       The undersigned attorney has been required to submit a brief to the 2761h

Judicial District Court of Camp County, Texas, in Cause No . No. CV-13-2156, which was

due February 13, 2015.

         2.       The undersigned attorney has prepared for a trial in the County Court at Law

No. 2 of Dallas County, Texas , in Cause No. CC-13-00417-B, which was scheduled for the




Appellees' Motion fo r Additional Time to File Appellees' Brief
Page 1
week of February 16, 2015, but canceled after time had already been spent preparing for

the trial;

        3.       The undersigned attorney had a trial in the 2761h Judicial District Court of

Camp County, Texas, in Cause No. No. CV-14-2384, on February 27 , 2015;

        4.       The undersigned is further has scheduled depositions in Cause No. 2014-

1762-5, a case pending in District Court of Mclennan County, that require him to travel

to Waco on March 10, 2015;

        5.       The undersigned is further scheduled for hearing on a Motion for Summary

Judgment as well as various pretrial motions in the 76th/276th Judicial District of Camp

County, Texas, in Cause No. No. CV-12-2016; and

        6.       The undersigned would further show that he has conferred with Mr. Robert

M. Minton, attorney for Appellant, and Mr. Minton is not opposed to this Motion .

        The undersigned , that in order to serve the interests of justice for all of is potentially

effected clients, respectfully requests the Court to extend the time for filing Appellees' Brief

to the 121h day of April, 2015. This request is not made for the purpose of delay, but so that

the undersigned may adequately serve the interests of the legal profession in seeing to it

that his clients are adequately advised, represented, and their work completed on time, as

well as to handle the appeal of this proceeding .

                                                          Ill.

         This extension of time is sought so that justice may be done and not for the

pu rposes of delay.




Appellees' Motion for Additional Time to File Appellees' Brief
Page 2
                                                         IV.

        Granting this request for an extension of time to file will not delay the business of

the Court.

        WHEREFORE PREMISES CONSIDERED, Appellees request the Court to grant an

extension of time until April 12, 2015, to file Appe llees' Brief.

                                                       Respectfully submitted:

                                                       GRIFFITH & GRIFFITH LAW FIRM , P.C.
                                                       404 North Titus
                                                       P.O. Box 864
                                                       Gilmer, Texas 75644-0864
                                                       Tel: (903) 843-5005
                                                       Fax: (903) 843-5392




                                                            E-Mail: davidg@griffithlawfirm .com
                                                            Attorney for Appellees
                                                            Doug Stracener, Bernice L. Stracener and
                                                            Joey Keith Stracener


                                        CERTIFICATE OF SERVICE
                                               ~
         I certify that on March           /   '!/        , 2015, a true and correct copy of Appellees'

Motion for Additional Time to File Appellees' Brief was served on Robert M. Minton via

email to mintonbrown@suddenlinkmail.c~ ~




                                                     _..,David B .~Griffith


Appellees' Motion for Additional T ime to File Appellees' Brief
Page 3